PER CURIAM.
Benji Bruno challenges his sentence as well as certain conditions of probation and costs imposed after his conviction for burglary. We affirm his sentence and the conditions of probation. The state agrees the $2.00 cost imposed pursuant to section 943.25(13), Florida Statutes (1993), was not orally pronounced at sentencing and no statutory authority was given for the imposition of the $25.00 administrative cost. Therefore, we remand this ease to the trial court with instructions to strike these costs from the judgment and sentence. In all other re*57spects the judgment and sentence are affirmed.
ALTENBERND, A.C.J., and LAZZARA and QUINCE, JJ., concur.